Exhibit 10.28

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 31, 2008 and amends and restates the Employment
Agreement (the “Original Employment Agreement”), originally entered into as of
November 17, 2003 (the “Effective Date”), by and among SPRINT CORPORATION,
renamed SPRINT NEXTEL CORPORATION, a Kansas corporation (“Sprint”),
SPRINT/UNITED MANAGEMENT COMPANY, a Kansas corporation and subsidiary of Sprint
(“SUMC”) (Sprint, SUMC and the subsidiaries of Sprint are collectively referred
to herein as the “Company”), and PAGET L. ALVES (“Executive”).

Recitals

 

  1. Because the Company is mindful of Executive’s attractiveness in the
competitive marketplace, both within and outside of the telecommunications
industry, it desires to insure his employment with the Company and to provide
him appropriate compensation arrangements that continue to motivate him to focus
on and increase shareholder value.

 

  2. The Company desires to continue to secure the long-term employment of
Executive.

 

  3. Executive and the Company desire to amend and restate the Original
Employment Agreement as provided herein.

 

  4. Certain capitalized terms used herein are defined parenthetically
throughout this Agreement or defined in Section 6 of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which consideration is mutually acknowledged by the parties, the
parties hereby amend and restate the Original Employment Agreement as follows:

 

1. Employment and Termination

 

1.01. Conditions of Employment

Subject to the terms of this Agreement, the Company hereby agrees to continue to
employ Executive as President—Sales and Distribution, with such authority,
power, responsibilities, and duties customarily exercised by a person holding
such position in a company of the size and nature of the Company.

 

1.02. Performance of Duties

Executive shall, during his employment with the Company, owe an undivided duty
of loyalty to the Company and agrees to use his best efforts to promote and
develop the business of the Company. Executive agrees that, during his
employment with the Company, he must devote his full business time, energies,
and talents to serving as a senior executive officer of the Company



--------------------------------------------------------------------------------

and that he shall perform his duties faithfully and efficiently subject to the
directions of the Board. Notwithstanding the foregoing, Executive may, subject
in all cases to the Company’s Principles of Business Conduct (or any successor
code of conduct) (i) serve as a director, trustee, or officer or otherwise
participate in not-for-profit educational, welfare, social, religious, and civic
organizations; (ii) serve as a director of any for-profit business listed on
Exhibit A hereto or, with prior consent as required pursuant to the Principles
of Business Conduct (or any successor code of conduct), serve as a director of
any for-profit business that is not a Competitor; and (iii) acquire passive
investment interests in one or more entities, to the extent that the other
activities do not inhibit or interfere with the performance of Executive’s
duties under this Agreement, or to the knowledge of Executive conflict in any
material way with the business or policies of the Company.

 

1.03. Term of Employment

The term of Executive’s employment under this Agreement (the “Employment Term”)
began on the Effective Date and ends on Executive’s 65th birthday (the “End
Date”). This Agreement sets forth certain terms of Executive’s employment during
the Employment Term, the consequences of any termination of employment during
the Employment Term, and the terms of certain restrictive covenants by Executive
during and after the Employment Term. The Company and Executive agree that the
employment relationship is at will, and either party may terminate the
employment relationship for any reason in accordance with the procedures and
with the consequences set forth in this Agreement.

 

1.04. Procedures for Termination

 

(a) General Procedures

Except as set forth below, any purported termination of this Agreement or of
Executive’s employment by the Company or by Executive during the Employment
Term, other than by Executive’s death, shall be communicated by a written notice
of termination to the other party hereto delivered in accordance with Section 14
below indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination under the provision so indicated. Any such
termination will be effective on the Termination Date.

 

(b) Cause Termination

The Company may not terminate Executive’s employment for Cause during the
Employment Term until it delivers to Executive a written notice stating that
Executive is guilty of conduct constituting Cause by reference to one or more
clauses of Section 6.06 and specifying the particulars thereof in reasonable
detail.

 

(c) Good Reason Termination

Executive may terminate his employment for Good Reason at any time during the
Employment Term following written notice and an opportunity for the Company to
cure. In order to effect a termination for Good Reason, Executive must deliver a
written notice to the Company within 60 days following the event or circumstance
giving rise to

 

- 2 -

Alves Employment Agreement



--------------------------------------------------------------------------------

Executive’s claim of Good Reason. The notice must set forth the specific event
or circumstance giving rise to Good Reason by reference to one or more clauses
of the definition of Good Reason set forth in Section 6.18 of this Agreement.
If, within 30 days following notice from Executive, the Company corrects, in all
material respects, the events or circumstances giving rise to Executive’s claim
for Good Reason, Executive shall not be entitled to terminate his employment for
Good Reason by reason of such event or circumstance.

 

(d) Payment of Compensation Earned Through Termination Date

Upon a termination of Executive’s employment hereunder for any reason, Executive
or, in the event of his death, Executive’s estate, in addition to any other
payments or benefits to which Executive may be entitled hereunder, is entitled
to

 

  (i) Executive’s Base Salary prorated through the date of Separation from
Service,

 

  (ii) any payment under the Incentive Plan for Performance Periods ending
before the date of Separation from Service, unless eliminated or reduced, and
then only to the extent that such payments are eliminated or reduced, for all
Similarly Situated Executives, and

 

  (iii) any vacation pay for vacation accrued by Executive in the calendar year
of termination but not taken at the date of Separation from Service.

Except as otherwise provided herein, the Company must pay any other employee
benefits to which Executive is entitled by reason of his employment to Executive
or his estate at the time or times required by the terms of the applicable
Company plan or policy.

 

(e) Effect of Termination on Other Positions

If, on the Termination Date, Executive (i) is a member of the Board or any board
of directors of one of Sprint’s subsidiaries, (ii) serves on the board of
directors of any other corporation by nomination, appointment, or designation by
Sprint or any of its subsidiaries, or (iii) holds any other position with Sprint
or any of its subsidiaries, Executive shall, unless otherwise agreed to by the
Company, be deemed to have resigned from all such positions as of the
Termination Date. Executive agrees to execute such documents and take such other
actions as the Company may request to reflect such resignations.

 

(f) Condition to Certain Payments

Payments under Section 4 are conditioned on Executive’s compliance with the
requirements of Section 4.02(b).

 

(g) Exit Interview

At the Company’s request, Executive shall participate in an exit interview prior
to Executive’s last day worked as an employee of the Company to provide for the
orderly

 

- 3 -

Alves Employment Agreement



--------------------------------------------------------------------------------

transition of his duties, to arrange for the return of the Company’s property,
to discuss his intended new employment, and to discuss and complete such other
matters as may be necessary to ensure full compliance with this Agreement.

 

2. Compensation

Subject to the terms of this Agreement, during the Employment Term, while
Executive is employed by the Company, the Company will compensate him for his
services as follows:

 

2.01. Base Salary

Executive shall receive an annual base salary in an amount not less than his
annual salary on the Effective Date, payable in monthly or more frequent
installments in accordance with the Company’s payroll policies and practices
(such annual base salary as adjusted pursuant to this Section 2.01 shall
hereinafter be referred to as the “Base Salary”). Executive’s Base Salary shall
be reviewed, and may be increased but not decreased below the rate in effect on
the Effective Date (other than across-the-board reductions similarly affecting
all Similarly Situated Executives), by the Board in a manner that is fair and
pursuant to its normal performance review policies for Similarly Situated
Executives.

 

2.02. Incentive Payments

Executive will continue to participate in the Incentive Plan, subject to its
terms and conditions as they may from time to time be established, amended,
interpreted, or terminated in accordance with the Company’s plans or policies
governing such benefits to Similarly Situated Executives generally. Executive’s
Targeted Compensation under the Incentive Plan shall be reviewed, and may be
increased but not decreased below his Targeted Compensation in effect in 2003
(other than across-the-board reductions similarly affecting all Similarly
Situated Executives), by the Board in a manner that is fair and pursuant to its
normal performance review policies for Similarly Situated Executives.

 

2.03. Employee Benefits

The Company will provide Executive with the employee benefits (including,
without limitation, life, disability, medical and dental insurance coverage,
participation in the Company’s Deferred Compensation Plan, Savings Plan, and the
Pension Plan, and other benefits generally provided to Similarly Situated
Executives) that are no less favorable in the aggregate to Executive than those
provided to him as of the Effective Date, subject to amendment, modification,
interpretation by the Company, or termination in accordance with the Company’s
plans or policies governing such benefits to Similarly Situated Executives
generally.

 

2.04. Confidentiality of Agreement.

Executive shall not disclose or discuss the existence of this Agreement or any
of the terms of this Agreement except

 

  (i) to members of his immediate family,

 

- 4 -

Alves Employment Agreement



--------------------------------------------------------------------------------

  (ii) to his financial advisor or attorney, but then only to the extent
necessary for them to assist him,

 

  (iii) to a potential employer on a strictly confidential basis, and then only
to the extent necessary for reasonable disclosure in the course of serious
negotiations, or

 

  (iv) as required by law or to enforce his legal rights.

 

2.05. Expense Reimbursement

The Company will reimburse Executive for reasonable out-of-pocket expenses
incurred and accounted for in accordance with the policies and procedures of the
Company for Similarly Situated Executives generally, as they may from time to
time be established, interpreted, amended, or terminated.

 

3. Executive Covenants

 

3.01. Principles of Business Conduct

Executive shall adhere in all respects to the Company’s Principles of Business
Conduct (or any successor code of conduct) as they may from time to time be
established, interpreted, amended, or terminated.

 

3.02. Proprietary Information

Executive acknowledges that during the course of his employment he has learned
or will learn or develop Proprietary Information. Executive further acknowledges
that unauthorized disclosure or use of such Proprietary Information, other than
in discharge of Executive’s duties, will cause the Company irreparable harm.
Except in the course of his employment with the Company under this Agreement, in
the pursuit of the business of the Company, or as otherwise required in
employment with the Company, Executive shall not, during the course of his
employment or at any time following termination of his employment, directly or
indirectly, disclose, publish, communicate, or use on his behalf or another’s
behalf, any Proprietary Information. If during or after his employment Executive
has any questions about whether particular information is Proprietary
Information he shall consult with the Company’s Corporate Secretary or other
representative designated by the Company.

Executive also agrees to promptly disclose to the Company any information,
ideas, or inventions made or conceived by him that result from or are suggested
by services performed by him for the Company under this Agreement, and to assign
to the Company all rights pertaining to such information, ideas, or inventions.
Knowledge or information of any kind disclosed by Executive to the Company shall
be deemed to have been disclosed without obligation on the part of the Company
to hold the same in confidence, and the Company shall have the full right to use
and disclose such knowledge and information without compensation to Executive
beyond that specifically provided in this Agreement.

 

- 5 -

Alves Employment Agreement



--------------------------------------------------------------------------------

3.03. Non-Competition

During Executive’s employment with the Company and during the Non-Compete
Period, Executive shall not engage in Competitive Employment, whether paid or
unpaid and whether as a consultant, employee, or otherwise.

If Executive ceases to be employed by the Company because of the sale, spin-off,
divestiture, or other disposition by the Company of a subsidiary, division, or
other divested unit employing Executive, this provision shall continue to apply
during the Non-Compete Period, except that Executive’s continued employment for
the subsidiary, division, or other divested unit disposed of by the Company
shall not be deemed a violation of this provision.

Executive agrees that because of the worldwide nature of the Company’s business,
breach of this Agreement by accepting Competitive Employment would irreparably
injure the Company and that, therefore, a limited geographic restriction is
neither feasible nor appropriate to protect the Company’s interests.

 

3.04. Inducement of Employees, Customers and Others

During Executive’s employment with the Company and during the Non-Compete
Period, Executive shall not directly or indirectly solicit, induce, or encourage
any employee, consultant, agent, or customer of the Company, or vendor or other
parties doing business with the Company, to terminate their employment, agency,
or other relationship with the Company or to render services for or transfer
business to any Competitor, and Executive shall not initiate discussion with any
such person for any such purpose or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity on behalf of the
Competitor.

 

3.05. No Adverse Actions

During the Non-Compete Period, Executive shall not, without the prior written
consent of the Company, in any manner, solicit, request, advise, or assist any
other person to (a) undertake any action that would be reasonably likely to, or
is intended to, result in a Change in Control, or (b) seek to control in any
material manner the Board.

 

3.06. Return of Property

Executive shall, upon his Termination Date, return to the Company all property
of the Company in his possession, including all notes, reports, sketches, plans,
published memoranda, or other documents, whether in hard copy or in electronic
form, created, developed, generated, received, or held by Executive during his
employment, concerning or related to the Company’s business, whether containing
or relating to Proprietary Information or not. Executive shall not remove, by
e-mail, by removal of computer discs or hard drives, or by other means, any of
the above property containing Proprietary Information, or reproductions or
copies thereof, or any apparatus from the Company’s premises without the
Company’s written consent.

 

- 6 -

Alves Employment Agreement



--------------------------------------------------------------------------------

3.07. Mutual Non-disparagement

Executive agrees to refrain from making any statements about the Company or its
officers or directors that would disparage, or reflect unfavorably upon the
image or reputation of the Company or any such officer or director. The Company
agrees to use reasonable efforts to prevent its directors and officers from
making any statements about Executive that would disparage, or reflect
unfavorably upon the image or reputation of, Executive.

 

3.08. Assistance with Claims

Executive agrees that, consistent with Executive’s business and personal
affairs, during and after his employment by the Company, he will assist the
Company in the defense of any claims or potential claims that may be made or
threatened to be made against it in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (“Proceeding”) and will assist
the Company in the prosecution of any claims that may be made by the Company in
any Proceeding, to the extent that such claims may relate to Executive’s
services provided under this Agreement.

Executive agrees, unless precluded by law, to promptly inform the Company if
Executive is asked to participate (or otherwise become involved) in any
Proceeding involving such claims or potential claims.

Executive also agrees, unless precluded by law, to promptly inform the Company
if Executive is asked to assist in any investigation (whether governmental or
private) of the Company (or its actions), regardless of whether a lawsuit has
then been filed against the Company with respect to such investigation. The
Company agrees to reimburse Executive for all of Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and any attorneys’ fees and shall pay a reasonable per diem fee (equal
to 1/250th of his Base Salary rate at his Termination Date) for Executive’s
services within 30 days of such services.

 

3.09. Key Man Life Insurance

The Company may, at its discretion, purchase for its own benefit and at its own
expense, key man life insurance on the life of Executive. Neither Executive nor
Executive’s spouse or dependents shall have any right, title, or interest in or
to such insurance or the proceeds thereof. Executive agrees to cooperate with
the life insurance company and the Company in the insurance underwriting
process, including submitting to a physical examination and other tests
necessary to secure coverage, and signing all appropriate applications and
written forms as may be required by the insurance company.

 

4. Payments On Certain Terminations

 

4.01. Payments on Certain Terminations

If, during the Employment Term, (a) the Company terminates Executive’s
employment with the Company for any reason other than (x) Cause or
(y) Executive’s Total Disability or (b) Executive terminates his employment with
the Company for Good Reason and, in either event, such termination constitutes a
Separation from Service, then Executive shall, subject to the applicable
provisions of this Section 4, be entitled to the following payments and benefits
(the “Severance Benefits”):

 

 

(i)

The Company will pay Executive his Base Salary, at the rate in effect prior to
his termination of employment, in equal bi-weekly installments on the regular
payroll dates under the Company’s payroll practices applicable to Executive on
the date of this Agreement for the Severance Period, except that (A) if the
Release Consideration and Revocation Period ends on or after December 15th of
the calendar year of Executive’s Separation from Service, such installments that
are otherwise payable in the year of the Executive’s Separation from Service
shall be paid in a lump sum on the first business day of the following calendar
year or (B) if Executive is a Specified Employee, with respect to any amount
payable by reason of the Separation from Service that constitutes deferred
compensation within the meaning of Section 409A of the Code, such installments
shall not commence until after the end of the six continuous month period
following the date of the Executive’s Separation from Service, in which case,
the Executive shall be paid a lump-sum cash payment equal to the aggregate
amount of missed installments during such period on the first day of the seventh
month following the date of the Executive’s Separation from Service;

 

- 7 -

Alves Employment Agreement



--------------------------------------------------------------------------------

  (ii) The Company will pay Executive, at the time and in the amounts set forth
immediately below, Executive’s (x) bonus amount earned under the Incentive Plan
for that portion of the Termination Performance Period ending on Executive’s
date of Separation from Service and (y) the bonus amount under the Incentive
Plan for the Severance Period. Such amounts shall be calculated and paid as
follows:

 

  (A) For the Termination Performance Period, the Company will pay Executive, at
the time when payouts are made for that Performance Period, an amount equal to
the Termination Period Incentive Payout.

 

  (B) For the Post I Termination Performance Period, the Company will pay
Executive, at the time when payouts are made for that Performance Period, an
amount equal to the Capped Incentive Payout for such Performance Period or,
alternatively, in the event that the Severance Period ends within such
Performance Period, the Capped Incentive Payout for such Performance Period
prorated through the month in which the Severance Period ends.

 

  (C) In the event that the Severance Period ends in the Post II Termination
Performance Period, the Company will pay Executive, at the time when payouts are
made for that Performance Period, the Capped Incentive Payout for such
Performance Period prorated through the month in which the Severance Period
ends.

For purposes of Sections 4.01(ii) (B) and (C), in determining whether to count
the month in which the Severance Period ends, if the end of the Severance Period

 

- 8 -

Alves Employment Agreement



--------------------------------------------------------------------------------

falls on a date on or before the 15th of a month, such month shall not be
counted but, if the end of the Severance Period falls on a date after the 15th
of a month, such month shall be counted.

This Section 4.01(ii) assumes that Performance Periods under the Incentive Plan
are 12 months in length. To the extent that Performance Periods are greater or
lesser than 12 months, the above payout schedule shall be appropriately adjusted
by the Company, either by increasing or decreasing the number of Performance
Periods in which severance payouts shall be made, such that (i) the final
payment made to Executive under this Section 4.01(ii) shall be made at the time
payouts are made for the Performance Period in which the Severance Period ends,
and (ii) Executive shall receive no less than nor no greater than the amount,
using concepts and formulas consistent with those provided in this
Section 4.01(ii), that would have accrued and been payable to Executive under
the Incentive Plan for the Severance Period had the Performance Periods remained
12 months in length.

Notwithstanding anything in this Section 4.01(ii) to the contrary, each such
payment shall be payable in accordance with the provisions of the Incentive Plan
in the calendar year in which the Termination Period Incentive Payout or Capped
Incentive Payout, as applicable, is determined, and in all events, not later
than December 31st of the year in which each such payout is determined.

 

  (iii) During the Severance Period, the Company will provide any employee
benefit (including, but not limited to, executive medical, dental and life
coverage, qualified or nonqualified retirement benefits, and other benefits
generally provided to Similarly Situated Executives other than country club
membership dues and accrual of vacation) that Executive was receiving or was
entitled to receive as of the date of Separation from Service, except that
long-term disability and short-term disability benefits shall cease on
Executive’s date of Separation from Service, but if Executive becomes employed
full-time during the Severance Period, Executive’s entitlement to continued
participation in any medical, dental or other group health plan sponsored by the
Company shall immediately cease, except that Executive shall retain any rights
to continue coverage under the COBRA continuation provisions of such Company’s
group health care plans by paying the applicable premium therefor.

 

  (iv) During the Severance Period, the Company will pay for outplacement
counseling by a firm selected by the Company to continue until the earlier of
such time as Executive becomes re-employed or the end of the Severance Period;
provided, however, that all such outplacement services must be completed, and
all payments by the Company must be made, by December 31st of the second
calendar year following the calendar year in which Executive’s Separation from
Service occurs.

 

  (v) The end of the Severance Period will be treated as Executive’s termination
date for purposes of the Company’s stock option and restricted stock programs.

 

- 9 -

Alves Employment Agreement



--------------------------------------------------------------------------------

In all events, Executive’s right to receive the Severance Benefits shall cease
immediately if Executive is re-employed by the Company or an Affiliate of the
Company or if Executive breaches any of the Restrictive Covenants. In all cases,
the Company’s rights under Section 5 shall continue.

 

4.02. Other Provisions Regarding Payments and Benefits

 

(a) No Mitigation; No Offset

In the event of any termination of employment resulting in payments under this
Section 4, Executive need not seek other employment and, except as expressly
provided herein, there shall be no offset against amounts due to Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain.

 

(b) Settlement and Release

The payments and benefits provided for hereunder shall be in full settlement and
satisfaction of all of Executive’s claims and demands relating to or arising out
of his employment with the Company or the termination thereof except for any
claims Executive may have against the Company under this Agreement and any
indemnification agreements entered into between Executive and the Company. The
Company’s obligation to provide such payments and benefits is expressly made
subject to and conditioned upon Executive executing a Release within the Release
Consideration Period and delivering it to the Company with the Release
Revocation Period expired without revocation.

Notwithstanding anything in the Release and Section 4.01 to the contrary, to the
extent Executive has not executed the Release within the Release Consideration
Period and delivered it to the Company, or has revoked the executed Release
within the Release Revocation Period, as determined at the end of such Release
Revocation Period, Executive will forfeit any right to receive the payments and
benefits specified in Section 4.01.

 

(c) Nature of Payments

Any amounts due under this Section 4 are in the nature of severance payments
considered to be reasonable by the parties and are not in the nature of a
penalty.

 

(d) Other Severance Arrangements

Except as otherwise provided in this Section 4.02(d), Executive’s rights under
Section 4 shall be in lieu of any benefits that may be otherwise payable to or
on behalf of Executive pursuant to the terms of any Company separation plans or
policies or any other similar arrangement of the Company providing benefits upon
termination of employment. If the Executive is a Participant in, and is entitled
to severance benefits under, the CIC Severance Plan, severance compensation and
benefits payable under Section 4.01 of this Agreement will be reduced dollar for
dollar (but not below zero) by severance

 

- 10 -

Alves Employment Agreement



--------------------------------------------------------------------------------

compensation and benefits payable to Executive under the CIC Severance Plan, if
any, it being the intent that the Executive receive the greatest of the
severance compensation and benefits under the CIC Severance Plan or this
Agreement.

 

5. Enforcement and Equitable Remedies

Executive consents to jurisdiction and venue in the state and federal courts in
and for Johnson County, Kansas, for all disputes arising under this Agreement;
provided, however, that the Company may seek injunctive relief in any court of
competent jurisdiction to enjoin any violation of Sections 3.02 through 3.07
(the “Restrictive Covenants”). Executive acknowledges that the Company would be
irreparably injured by a violation of any of the Restrictive Covenants, and he
agrees that the Company, in addition to any other remedies available to it for
any breach or threatened breach, shall be entitled to a preliminary or permanent
injunction, temporary restraining order, or other equitable relief, restraining
Executive from any actual or threatened breach of any of the Restrictive
Covenants. If a bond is required to be posted in order for the Company to secure
an injunction or other equitable remedy, the parties agree that the bond need
not be more than a nominal sum. THE COMPANY AND EXECUTIVE VOLUNTARILY WAIVE ANY
RIGHT TO TRIAL BY JURY AND CONSENT TO A BENCH TRIAL OF ALL DISPUTES ARISING
UNDER THIS AGREEMENT.

If Executive materially breaches any of the Restrictive Covenants or if any of
those provisions are held to be unenforceable against Executive, Executive shall
return any compensation or benefits paid pursuant to Section 4. This remedy is a
return of consideration and shall be in addition to any other remedies. During
Executive’s employment with the Company, the Committee shall determine whether
Executive has materially breached the Restrictive Covenants, and the Committee’s
determination shall be final.

 

6. Definitions

As used in this Agreement, the following terms shall have the meanings set forth
below.

 

6.01. Actual Incentive Payout

“Actual Incentive Payout” means, with respect to a Performance Period, the
product of (1) the Performance Measure for the Performance Period and
(2) Executive’s Targeted Compensation for the Performance Period.

 

6.02. Affiliate

“Affiliate” means, with respect to any person, a person, other than a Subsidiary
of such person, (i) controlling, controlled by, or under common control with
such person and (ii) any other person with whom such person reports consolidated
financial information for financial reporting purposes. “Control” for this
purpose means direct or indirect possession by one person of voting or
management rights of at least 20% with respect to another person.

 

6.03. Base Salary

“Base Salary” shall have the meaning as defined in Section 2.01 of this
Agreement.

 

- 11 -

Alves Employment Agreement



--------------------------------------------------------------------------------

6.04. Board

“Board” shall mean the Board of Directors of Sprint.

 

6.05. Capped Incentive Payout

“Capped Incentive Payout” means with respect to a Performance Period under the
Incentive Plan, the product of (1) the lesser of (a) 100% and (b) the
Performance Measure for the Performance Period and (2) Executive’s Targeted
Compensation for the Performance Period.

 

6.06. Cause

Termination by the Company of Executive’s employment for “Cause” means
termination upon

 

  (i) the willful and continued failure by Executive to substantially perform
his duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to Executive by the Company, which
demand specifically identifies the manner in which the Company believes that
Executive has not substantially performed his duties, or

 

  (ii) the willful engaging by Executive in conduct that is a violation of the
Company’s Principles of Business Conduct (or any successor code of conduct), or

 

  (iii) the willful act, or failure to act, by Executive that is injurious to
the Company, or

 

  (iv) the willful violation by Executive of any of the Restrictive Covenants.

For purposes of this definition, no act, or failure to act, on Executive’s part
shall be deemed “willful” (x) unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that Executive’s action or
omission was in the best interest of the Company, or (y) unless done, or omitted
to be done, by Executive with reckless disregard for Executive’s duties. Failure
to meet performance expectations, unless willful, continuing, and substantial,
shall not be considered “Cause.”

 

6.07. Change in Control

“Change in Control” means the occurrence of any of the following events:

 

  (i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder, including,
without limitation, Rule 13d-5(b)) of “beneficial ownership” (as determined
pursuant to Rule 13d-3 under the Exchange Act) of securities entitled to vote
generally in the election of directors (“voting securities”) of Sprint that
represent 30% or more of the combined voting power of Sprint’s then outstanding
voting securities, other than

 

- 12 -

Alves Employment Agreement



--------------------------------------------------------------------------------

  (A) an acquisition by a trustee or other fiduciary holding securities under
any employee benefit plan (or related trust) sponsored or maintained by Sprint
or any person controlled by Sprint or by any employee benefit plan (or related
trust) sponsored or maintained by Sprint or any person controlled by Sprint, or

 

  (B) an acquisition of voting securities by Sprint or a corporation owned,
directly or indirectly, by the stockholders of Sprint in substantially the same
proportions as their ownership of the stock of Sprint, or

 

  (C) an acquisition of voting securities pursuant to a transaction described in
clause (iii) below that would not be a Change in Control under clause (iii);

 

  (ii) a change in the composition of the Board that causes less than a majority
of the directors of Sprint to be directors that meet one or more of the
following descriptions:

 

  (A) a director who has been a director of Sprint for a continuous period of at
least 24 months, or

 

  (B) a director whose election or nomination as director was approved by a vote
of at least two-thirds of the then directors described in clauses (ii)(A), (B),
or (C) by prior nomination or election, but excluding, for the purpose of this
subclause (B), any director whose initial assumption of office occurred as a
result of an actual or threatened (y) election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or group other than the Board or
(z) tender offer, merger, sale of substantially all of Sprint’s assets,
consolidation, reorganization, or business combination that would be a Change in
Control under clause (iii) on consummation thereof, or

 

  (C) who were serving on the Board as a result of the consummation of a
transaction described in clause (iii) that would not be a Change in Control
under clause (iii);

 

  (iii) the consummation by Sprint (whether directly involving Sprint or
indirectly involving Sprint through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of Sprint’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than in a
transaction

 

  (A)

that results in Sprint’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of Sprint or the person that, as a result of
the transaction, controls, directly or indirectly, Sprint or owns, directly or
indirectly, all or substantially all of Sprint’s assets or otherwise succeeds to
the business of Sprint (Sprint or such person, the “Successor

 

- 13 -

Alves Employment Agreement



--------------------------------------------------------------------------------

 

Entity”)) directly or indirectly, at least 50% of the combined voting power of
the Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

  (B) after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Board at the time of the Board’s approval
of the agreement providing for the transaction or other action of the Board
approving the transaction (or whose election or nomination was approved by a
vote of at least two-thirds of the members who were members of the Board at that
time), and

 

  (C) after which no person or group beneficially owns voting securities
representing 30% or more of the combined voting power of the Successor Entity;
provided, however, no person or group shall be treated for purposes of this
clause (C) as beneficially owning 30% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in Sprint prior to
the consummation of the transaction; or

 

  (iv) a liquidation or dissolution of Sprint.

For purposes of clarification, (x) a change in the voting power of Sprint voting
securities based on the relative trading values of Sprint’s then outstanding
securities as determined pursuant to Sprint’s Articles of Incorporation, or
(y) an acquisition of Sprint securities by Sprint that, in either case, by
itself (or in combination only with the other event listed in this sentence)
causes the Sprint voting securities beneficially owned by a person or group to
represent 30% or more of the combined voting power of Sprint’s then outstanding
voting securities, is not to be treated as an “acquisition” by any person or
group for purposes of clause (i) above. For purposes of clause (i) above, Sprint
makes the calculation of voting power as if the date of the acquisition were a
record date for a vote of Sprint’s shareholders, and for purposes of clause
(iii) above, Sprint makes the calculation of voting power as if the date of the
consummation of the transaction were a record date for a vote of Sprint’s
shareholders.

 

6.08. CIC Severance Plan

“CIC Severance Plan” means the Sprint Nextel Corporation Change in Control
Severance Plan, as may be amended from time to time, or any successor plan,
program or arrangement thereto.

 

6.09. Code

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including any rules and regulations promulgated thereunder, along with Treasury
and IRS Interpretations thereof. Reference to any section or subsection of the
Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.

 

- 14 -

Alves Employment Agreement



--------------------------------------------------------------------------------

6.10. Committee

“Committee” means the Human Capital and Compensation Committee of the Board or
any successor committee primarily responsible for executive compensation.

 

6.11. Competitive Employment

“Competitive Employment” means the performance of duties or responsibilities, or
the supervision of individuals performing such duties or responsibilities, for a
Competitor

 

(i)   (A)   that are of a similar nature or employ similar professional or
technical skills (for example, executive, managerial, marketing, engineering,
legal, etc.) to those employed by Executive in his performance of services for
the Company at any time during the two years before the Termination Date, and  
(B)   that relate to products or services that are competitive with any of the
Company’s products or services with respect to which Executive performed
services for the Company at any time during the two years before the Termination
Date,

or

 

  (ii) in the performance of which, Proprietary Information to which Executive
had access at any time during the two-year period before the Termination Date
could be of substantial economic value to the Competitor.

 

6.12. Competitor

Because of the highly competitive, evolving nature of the Company’s industry,
the identities of companies in competition with the Company are likely to change
over time. The following tests, while not exclusive indications of what
employment may be competitive, are designed to assist the parties and any court
in evaluating whether particular employment is prohibited under this Agreement.

“Competitor” means any one or more of the following

 

  (i) any person doing business in the United States or any of its Divisions
employing Executive if the person or its Division receives at least 15% of its
gross operating revenues from providing communications services of any type (for
example, voice, data, including Internet, and video), employing any transmission
medium (for example, wireline, wireless, or any other technology), over any
distance (for example, local, long-distance, and distance insensitive services),
using any protocol (for example, circuit-switched, or packet-based, such as
Internet Protocol), or services or capabilities ancillary to such communications
services (for example, web hosting and network security services);

 

- 15 -

Alves Employment Agreement



--------------------------------------------------------------------------------

  (ii) any person doing business in the United States or any of its Divisions
employing Executive if the person or its Division receives at least 15% of its
gross operating revenue from a line of business in which the Company receives at
least 3% of its gross operating revenues;

 

  (iii) any person doing business in the United States, or any of its Divisions
employing Executive, operating for less than 5 years a line of business from
which the Company derives at least 3% of its gross operating revenues,
notwithstanding such person’s or Division’s lack of substantial revenues in such
line of business; or

 

  (iv) any person doing business in the United States, or any of its Divisions
employing Executive, if the person or its Division receives at least 15% of its
gross operating revenue from a line of business in which the Company has
operated for less than 5 years, notwithstanding the Company’s lack of
substantial revenues in such line of business.

For purposes of the foregoing, gross operating revenues of the Company and such
other person shall be those of the Company or such person, together with their
Consolidated Affiliates, but those of any Division employing or proposing to
employ Executive shall be on a stand-alone basis, all measured by the most
recent available financial information of both the Company and such other person
or Division at the time Executive accepts, or proposes to accept, employment
with or to otherwise perform services for such person. If financial information
is not publicly available or is inadequate for purposes of applying this
definition, the burden shall be on Executive to demonstrate that such person is
not a Competitor.

 

6.13. Consolidated Affiliate

“Consolidated Affiliate” means, with respect to any person, all Affiliates and
Subsidiaries of such person, if any, with whom the financial statements of such
person are required, under generally accepted accounting principles, to be
reported on a consolidated basis.

 

6.14. Division

“Division” means any distinct group or unit organized as a segment or portion of
a person that is devoted to the production, provision, or management of a common
product or service or group of related products or services, regardless of
whether the group is organized as a legally distinct entity.

 

6.15. Employment Term

“Employment Term” shall have the meaning as defined in Section 1.03 of this
Agreement.

 

6.16. End Date

“End Date” shall have the meaning as defined in Section 1.03 of this Agreement.

 

- 16 -

Alves Employment Agreement



--------------------------------------------------------------------------------

6.17. Final Targeted Compensation

“Final Targeted Compensation” means the Targeted Compensation of Executive for
the Termination Performance Period.

 

6.18. Good Reason

“Good Reason” means the occurrence of any one or more of the following events or
circumstances without Executive’s prior written consent unless one or more of
the events or circumstances are corrected, in all material respects, in
accordance with Section 1.04(c) of this Agreement:

 

  (i) unless the Company first offers to Executive a position having an equal or
greater grade rating, reassignment of Executive from his then current position
with the Company to a position having a lower grade rating, in each case under
the Company’s methodology of rating employment positions for its employees
generally;

 

  (ii) a reduction within any 24-month period (other than an across-the-board
reduction similarly affecting all Similarly Situated Executives) of Executive’s
Targeted Total Compensation to an amount that is less than 90% of Executive’s
highest Targeted Total Compensation during the 24-month period; or

 

  (iii) the Company’s requiring that Executive be based anywhere other than the
Kansas City metropolitan area.

 

6.19. Incentive Plan

“Incentive Plan” means the Company’s short-term incentive plan under Section 8
of the Company’s 2007 Omnibus Incentive Plan, effective May 8, 2007, as may be
amended from time to time, or any successor plan, program or arrangement
thereto.

 

6.20. Non-Compete Period

“Non-Compete Period” means the 18-month period beginning on the Termination
Date. If Executive breaches or violates any of the covenants or provisions of
this Agreement, the running of the Non-Compete Period shall be extended for an
additional period equal to the period the breach or violation continues.

 

6.21. Participant

“Participant” shall have the meaning set forth in the CIC Severance Plan.

 

6.22. Performance Measure

“Performance Measure” means, with respect to any Performance Period, a measure,
expressed as a percentage, of the extent to which the performance goals were
achieved, as determined by the Committee, during the Performance Period.

 

- 17 -

Alves Employment Agreement



--------------------------------------------------------------------------------

6.23. Performance Period

“Performance Period” means a period of time under the Incentive Plan for which
the Committee establishes performance goals for the Company’s business units and
authorizes payment of incentive compensation based on a measure of the extent to
which those goals were achieved during the period.

 

6.24. Post I Termination Performance Period

“Post I Termination Performance Period” means the Performance Period immediately
following the Termination Performance Period.

 

6.25. Post II Termination Performance Period

“Post II Termination Performance Period” means the Performance Period
immediately following the Post I Termination Performance Period.

 

6.26. Proceeding

“Proceeding” shall have the meaning as defined in Section 3.08 of this
Agreement.

 

6.27. Proprietary Information

“Proprietary Information” means trade secrets (such as customer information,
technical and non-technical data, a formula, pattern, compilation, program,
device, method, technique, drawing, or process) and other confidential and
proprietary information concerning the products, processes, or services of the
Company or the Company’s Affiliates, including but not limited to: computer
programs, unpatented or unpatentable inventions, discoveries or improvements;
marketing, manufacturing, organizational, or research and development results
and plans; business and strategic plans; sales forecasts and plans; personnel
information, including the identity of other employees of the Company, their
responsibilities, competence, abilities, and compensation; pricing and financial
information; current and prospective customer lists and information on customers
or their employees; information concerning purchases of major equipment or
property; and information about potential mergers, acquisitions or other
transactions which information: (i) has not been made known generally to the
public, and (ii) is useful or of value to the current or anticipated business,
or research or development activities of the Company or of any customer or
supplier of the Company, or (iii) has been identified to Executive as
confidential by the Company, either orally or in writing.

 

6.28. Release

“Release” means a release of claims in a form provided to Executive by the
Company in connection with the payment of benefits under this Agreement.

 

6.29. Release Consideration and Revocation Period

“Release Consideration and Revocation Period” means the combined total of the
Release Consideration Period and the Release Revocation Period.

 

- 18 -

Alves Employment Agreement



--------------------------------------------------------------------------------

6.30. Release Consideration Period

“Release Consideration Period” means the forty-five (45) day period after
Executive’s Separation from Service afforded Executive to consider whether to
sign the Release.

 

6.31. Release Revocation Period

“Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by Executive.

 

6.32. Restrictive Covenants

“Restrictive Covenants” means those covenants applicable to Executive set forth
in Section 3.02 through 3.07 of this Agreement.

 

6.33. Separation from Service.

“Separation from Service” means “separation from service” from the Company as
described under Section 409A of the Code and the guidance and Treasury
regulations issued thereunder. Separation from Service will occur on the date on
which Executive’s level of services to the Company decreases to 21 percent or
less of the average level of services performed by Executive over the
immediately preceding 36-month period (or if providing services for less than 36
months, such lesser period) after taking into account any services that
Executive provided prior to such date or that the Company and Executive
reasonably anticipate Executive may provide (whether as an employee or as an
independent contractor) after such date. For purposes of the determination of
whether Executive has had a Separation from Service, the term the “Company”
shall mean Sprint and any affiliate with which Sprint would be considered a
single employer under Section 414(b) or 414(c) of the Code, provided that in
applying Sections 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Sections 1563(a)(1), (2) and (3) of the Code, and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c) of the Code, “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in Treasury Regulation
Section 1.414(c)-2. In addition, where the use of such definition of “Sprint”
for purposes of determining a Separation from Service is based upon legitimate
business criteria, in applying Sections 1563(a)(1), (2), and (3) of the Code for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 20 percent” is used instead of “at least 80
percent” at each place it appears in Sections 1563(a)(1), (2) and (3) of the
Code, and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, “at least 20 percent”
is used instead of “at least 80 percent” at each place it appears in Treasury
Regulation Section 1.414(c)-2.

 

6.34. Severance Benefits

“Severance Benefits” shall have the meaning as defined in Section 4.01 of this
Agreement.

 

- 19 -

Alves Employment Agreement



--------------------------------------------------------------------------------

6.35. Severance Period

“Severance Period” means the period beginning on Executive’s Separation of
Service and ending on the earlier to occur of (A) the 18-month period following
the date of Executive’s Separation from Service or (B) the End Date.

 

6.36. Similarly Situated Executives

“Similarly Situated Executives” means those executives of the Company that hold
employment positions similar in status or level to that of Executive.

 

6.37. Specified Employee.

“Specified Employee” shall mean an Executive who is a “specified employee” for
purposes of Section 409A of the Code, as administratively determined by the
Board in accordance with the guidance and Treasury regulations issued under
Section 409A of the Code.

 

6.38. Subsidiary

“Subsidiary” means, with respect to any person (the “Controlling Person”), all
other persons (the “Controlled Persons”) in whom the Controlling Person, alone
or in combination with one or more of its Subsidiaries, owns or controls more
than 50% of the management or voting rights, together with all Subsidiaries of
such Controlled Persons.

 

6.39. Targeted Compensation

“Targeted Compensation” means the amount established by the Committee that would
be the payout under the Incentive Plan, if the Performance Measure for the
Performance Period were 100%.

 

6.40. Targeted Total Compensation

“Targeted Total Compensation” means, as of any time, the sum of Executive’s
(1) Base Salary, (2) Targeted Compensation, and (3) targeted value of his annual
stock option award, annual restricted stock or restricted stock unit award
(ignoring the value of the options, restricted stock or restricted stock units
granted before the Effective Date) as adopted by the Committee.

 

6.41. Termination Date

“Termination Date” means (i) in the case of a termination of Executive’s
employment by reason of Executive’s death, Executive’s date of death, (ii) in
the case of a termination of Executive’s employment for Good Reason, the date
which is thirty (30) days after the notice of termination is given, and (iii) in
all other cases, the date of any notice of termination or the date, if any, on
which the notice declares itself to be effective (but in no event later than the
60th day after the date on which such notice is given).

 

- 20 -

Alves Employment Agreement



--------------------------------------------------------------------------------

6.42. Termination Performance Period

“Termination Performance Period” means the Performance Period in which
Executive’s Separation from Service occurs.

 

6.43. Termination Period Incentive Payout

“Termination Period Incentive Payout” means an amount equal to the weighted
average of (1) the Actual Incentive Payout for the Termination Performance
Period and (2) the Capped Incentive Payout for the Termination Performance
Period. The weights in the weighted average will be for the amount in clause
(1), the number of months in the Performance Period occurring before the date of
Separation from Service, and, for clause (2), the number of months in the
Performance Period occurring after the date of Separation from Service and
before the end of the Severance Period, in each case divided by the number of
months in the Performance Period. In determining the number of months, the date
of Separation from Service will be rounded to the nearest month, rounding to the
beginning of the month if the date of Separation from Service falls on or before
the 15th of the month and to the beginning of the following month if the date of
Separation from Service falls after the 15th of the month.

 

6.44. Total Disability

“Total Disability” shall have the same meaning as in Sprint’s Long-Term
Disability Plan, as amended from time to time or any successor plan.

 

7. Assignability, Binding Nature

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of Executive), and assigns. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that they may be assigned or transferred to
any subsidiary of Sprint or pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, but only if the assignee or
transferee becomes the successor to all or substantially all of the assets of
the Company and assumes the liabilities, obligations, and duties of the Company,
as contained in this Agreement, either contractually or as a matter of law. The
Company further agrees that, in the event of a sale of assets or liquidation as
described in the preceding sentence, it will take whatever action it legally can
in order to cause the assignee or transferee to expressly assume the
liabilities, obligations, and duties of the Company hereunder.

No rights or obligations of Executive under this Agreement may be assigned or
transferred by Executive other than his rights to compensation and benefits,
which may be transferred only in connection with Executive’s estate planning
objectives or by will or operation of law. If Executive should die or become
disabled while any amount is owed but unpaid to Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid to Executive’s legal
guardian or to his devisee, legatee or other designee, as the case may be, or if
there is no such designee, to Executive’s estate.

 

- 21 -

Alves Employment Agreement



--------------------------------------------------------------------------------

8. Compliance with Section 409A of the Code.

With respect to reimbursements or in-kind benefits provided under this
Agreement: (a) the Company will not provide for cash in lieu of a right to
reimbursement or in-kind benefits to which the Executive has a right under this
Agreement, (b) any reimbursement or provision of in-kind benefits made during
the Executive’s lifetime (or such shorter period prescribed by a specific
provision of this Agreement) shall be made not later than December 31st of the
year following the year in which the Executive incurs the expense, and (c) in no
event will the amount of expenses so reimbursed, or in-kind benefits provided,
by the Company in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
Each payment, reimbursement or in-kind benefit made pursuant to the provisions
of this Agreement shall be regarded as a separate payment and not one of a
series of payments for purposes of Section 409A of the Code. It is intended that
any amounts payable under this Agreement and the Company’s and the Executive’s
exercise of authority or discretion hereunder shall comply with the provisions
of Section 409A of the Code and the treasury regulations relating thereto so as
not to subject the Executive to the payment of the additional tax, interest and
any tax penalty which may be imposed under Section 409A of the Code. In
furtherance of this interest, to the extent that any provision hereof would
result in the Executive being subject to payment of the additional tax, interest
and tax penalty under Code Section 409A, the parties agree to amend this
Agreement in order to bring this Agreement into compliance with Code
Section 409A; and thereafter interpret its provisions in a manner that complies
with Section 409A of the Code. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of Treasury or
the Internal Revenue Service. Notwithstanding the foregoing, no particular tax
result for the Executive with respect to any income recognized by the Executive
in connection with the Agreement is guaranteed, and the Executive shall be
responsible for any taxes, penalties and interest imposed on him under or as a
result of Section 409A of the Code in connection with the Agreement.

 

9. Amendment

This Agreement may be amended, modified, or canceled only by mutual agreement of
the parties in writing.

 

10. Applicable Law

The provisions of this Agreement shall be construed in accordance with the
internal laws of the State of Kansas, without regard to the conflict of law
provisions of any state.

 

11. Tax Withholding

All payments made pursuant to this Agreement shall be subject to applicable
federal, state and local income and other withholding taxes, and to other
applicable withholdings or deductions elected by Executive or otherwise required
by law or judicial process.

 

- 22 -

Alves Employment Agreement



--------------------------------------------------------------------------------

12. Severability

The parties intend the various provisions of this Agreement to be severable and
to constitute independent and distinct binding obligations. If any provision of
this Agreement is determined to be invalid, illegal, or incapable of being
enforced, in whole or in part, it shall not affect or impair the validity of any
other provision or part of this Agreement, and the provision or part shall be
deemed modified to the minimum extent required to permit enforcement. Upon such
a determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the court or arbitrator, as applicable, shall have
the authority to so modify the provision or term. If the provision or term is
not modified by the court or arbitrator, the parties must negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
provisions of this Agreement are preserved to the greatest extent possible.

 

13. Waiver of Breach

No waiver by any party hereto of a breach of any provision of this Agreement by
any other party, or of compliance with any condition or provision of this
Agreement to be performed by such other party, will operate or be construed as a
waiver of any subsequent breach by the other party of any similar or dissimilar
provisions and conditions at the same or any prior or subsequent time. The
failure of either party to take any action by reason of such breach will not
deprive the party of the right to take action at any time while the breach
continues.

 

14. Notices

Notices and all other communications provided for in this Agreement shall be in
writing and shall be delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid, or prepaid overnight courier to
the parties at the addresses set forth below or at such other addresses as shall
be specified by the parties by like notice:

 

If to Executive:    If to Company: Paget L. Alves    Sprint Nextel Corporation
11521 Canterbury Cir.    Attn: Corporate Secretary Leawood, KS 66211    6200
Sprint Parkway    Overland Park, KS 66251    with copy to:    Sprint Nextel
Corporation    Attn: General Counsel    6200 Sprint Parkway    Overland Park, KS
66251

or to the latest address furnished by Executive to Company for purposes of
general communications.

 

- 23 -

Alves Employment Agreement



--------------------------------------------------------------------------------

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, but any notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail, but in no event will any such communications be
deemed to be given later than the date they are actually received.

 

15. Survivorship

Upon the expiration or other termination of this Agreement, the respective
rights and obligations of the parties shall survive the expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Agreement. In particular, without limiting the generality of the
preceding sentence, any obligation of the Company to make payments or provide
services under Section 4 shall continue beyond the end of the Employment Term
and the obligations and covenants of Executive set forth in Section 3, and the
rights and remedies of the Company with respect thereto, shall continue beyond
the Employment Term to the extent contemplated therein.

 

16. Entire Agreement

Except as otherwise noted herein, this Agreement constitutes the entire
agreement between the parties concerning the subject matter specifically
addressed herein and, except for the terms and provisions of any other employee
benefit or other compensation plans (or any agreements or awards thereunder)
referred to herein or contemplated hereby, this Agreement supersedes all prior
and contemporaneous oral agreements, if any, between the parties relating to the
subject matter specifically addressed herein.

 

17. Headings

The headings in this Agreement are for convenience of reference only and will
not affect the construction of any of its provisions.

 

18. Counterparts

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.

 

 

[Signature page follows]

 

- 24 -

Alves Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date set forth above.

 

SPRINT NEXTEL CORPORATION By:  

/s/ Sandra J. Price

SPRINT/UNITED MANAGEMENT COMPANY By:  

/s/ Paget L. Alves

  Paget L. Alves, “Executive”

 

- 25 -

Alves Employment Agreement



--------------------------------------------------------------------------------

Exhibit A

Boards of Directors of For-Profit Businesses

None

 

- 26 -

Alves Employment Agreement